Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,196,083. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a sulfide compound with the claimed composition and particle size.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsuno (US 2019/0140314) in view of Idemitsu (US 2020/0006808).
Regarding claims 1, 2 and 4, Utsuno discloses a sulfide compound for a solid electrolyte of a lithium secondary battery, comprising a crystal phase of a cubic argyrodite type crystal structure, and being represented by the compositional formula: Li7-xPS6-xClyBrz, wherein x in the compositional formula satisfies x=y+z and 1.0≤x≤1.8, and a ratio (z/y) of the molar ratio of Br to the molar ratio of Cl is from 0.1 to 10.0 (see example 1 in paragraph 226 which discloses a composition which works out to be Li5.4PS4.4ClBr0.6).  
Utsuno does not explicitly disclose the claimed average particle diameter.
Idemitsu also discloses a sulfur solid electrolyte (see abstract).
Idemitsu teaches a solid sulfur electrolyte of a similar composition to that of Utsuno (see paragraph 74).  Idemitsu goes on to teach that the preferred particle size of the sulfur electrolyte is between 0.1 and 10 microns (paragraph 16).  Idemitsu discloses that this particle size exhibits high ionic conductivity (paragraph 14).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the particle sizes of Idemitsu in the solid electrolyte of Utsuno in order to increase ion conductivity.  Furthermore, modifying such a variable would have been obvious to one of ordinary skill in the art as suggested by the acceptable ranges given by Idemitsu to optimize the solid electrolyte. 
Regarding claim 3, Utsuno further discloses the solid electrolyte comprises a single phase constituted by a crystal phase of a cubic argyrodite type crystal structure (paragraph 72). 
Regarding claims 5 and 7, Utsuno further discloses wherein the content of the sulfide compound is 90% by mass or more (see construction of a lithium battery in paragraphs 265-270 which discloses that 100% of the solid electrolyte is the sulfide compound.
Regarding claim 6, Utsuno further disclose a method for producing the solid electrolyte according to claim 1, comprising mixing a compound containing lithium (Li), a compound containing phosphorus (P), a compound containing sulfur (S), a chlorine-containing compound, and a bromine-containing compound, and calcining the compounds under a stream of hydrogen sulfide gas (H2S) (see paragraph 95 which contemplates the use of H2S as the gas) at from 450 to 600C. (see table 9 which discloses temperatures within this range). 
Regarding claim 8, Utsuno further discloses the negative electrode comprises a negative electrode active material comprising carbon or silicon (paragraph 270).
Regarding claim 9, Utsuno further discloses a positive electrode for a lithium secondary battery, comprising the solid electrolyte according to claim 1, and a positive electrode active material (paragraph 269).
Regarding claim 10, Utsuno further discloses a lithium secondary battery comprising the solid electrolyte according to claim 1 (paragraph 268).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725